EXHIBIT 10.53
(ARBITRON LOGO) [w81634w8163400.gif]
ARBITRON INC.
EXECUTIVE RETENTION AGREEMENT
     THIS EXECUTIVE RETENTION AGREEMENT (this “Agreement”) is made ____________
(the “Amended Effective Date”) by and between Arbitron Inc., a Delaware
corporation (the “Company”), and ______________, an individual (“you”) (and,
together, “Parties”).
     WHEREAS, the Company has implemented a severance program for executive
officers and wishes to document under this Agreement the provisions applicable
to you if your employment ends before August 25, 2013 (the “Agreement Expiration
Date”).
     NOW THEREFORE, in consideration of your acceptance of employment under the
terms of this Agreement, the Parties agree to be bound by the terms contained in
this Agreement as follows:
     1. “At-Will” Employment. Subject in each case to the provisions of Section
2, nothing in this Agreement interferes with or limits in any way the Company’s
right to terminate your employment at any time, for any reason or no reason,
with or without notice, and nothing in this Agreement confers on you any right
to continue in the Company’s employ.
     2. Termination of At-Will Employment.
          (a) General. If your employment ceases for any or no reason, you (or
your estate, as applicable) will be entitled to receive (in addition to any
compensation and benefits you are entitled to receive under Section 2(c)(iii):
(i) any earned but unpaid base salary through and including the date of
termination of your employment, to be paid in accordance with the Company’s
regular payroll practices no later than the next regularly scheduled pay date;
(ii) any earned but unpaid annual bonus for the calendar year preceding the year
in which your employment ends, to be paid on the date such annual bonus
otherwise would have been paid if your employment had continued;
(iii) unreimbursed business expenses in accordance with the Company’s policies,
to be paid in accordance with Section 3(c); (iv) the amount of any accrued but
unused paid time off; and (v) any amounts or benefits to which you are then
entitled under the terms of the benefit plans then sponsored by the Company in
accordance with their terms (and not accelerated to the extent acceleration does
not satisfy Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A” of the “Code”). The terms of this Section 2(a) will continue to
apply after the Agreement Expiration Date. Notwithstanding any other provision
in this Agreement to the contrary, any severance benefits to which you may be
entitled will be provided exclusively through the terms of Section 2.
          (b) Termination Without Cause; Position Diminishment. If, on or before
the Agreement Expiration Date, (x) the Company terminates your employment
without Cause (as defined below) or you resign because of Position Diminishment
(as defined below), and subject to compliance with Section 2(f) and in
accordance with Exhibit A, the Company will:
          (i) pay you an amount in cash equal to 12 times your Reference
Compensation (as defined below) as in effect immediately before the termination
(or, if the

 



--------------------------------------------------------------------------------



 



Position Diminishment relates to a reduction in base salary, before such
reduction), paid in equal installments following the Release Effective Date (as
defined below) in accordance with the Company’s standard payroll policies and
procedures, beginning no later than 30 days after the Release Effective Date
(except as Section 3 requires); provided, however, that if the last day of the
60 day period for an effective release falls in the calendar year following the
year of your date of termination, the severance payments will be paid or begin
no earlier than January 1 of such subsequent calendar year;
          (ii) pay you a bonus component (the “Bonus Component”). If the annual
bonus for your year of termination is determined under a program intended to
qualify as performance-based for purposes of Section 162(m) (an “Exempt Bonus”),
you will be paid the Bonus Component, if any, when other executives receive
their bonuses under comparable arrangements but, in any event, between January 1
and April 30 of the year following the year with respect to which it is earned.
Payment will be made as though you had remained employed, with the Bonus
Component determined under the factors for such annual bonus, with such
adjustments as the Compensation Committee of the Company’s Board (the
“Compensation Committee” of the “Board”) makes under such factors (using its
negative discretion), including proration for the partial year of service. If
the annual bonus for your year of termination is not intended to be an Exempt
Bonus, the Bonus Component will be your target bonus paid in the timing provided
above in this clause, prorated for the partial year of service. Payment under
this clause (ii) will be delayed if the Release Effective Date has not occurred
by the time the annual bonus is due;
          (iii) pay or reimburse expenses you reasonably incur in securing
outplacement services through a professional person or entity of the Company’s
choice, at a level commensurate with your position, beginning with the Release
Effective Date, provided that the cost therefor to the Company may not exceed
$50,000 nor extend beyond the earlier to occur of (x) the end of your second
taxable year following the taxable year in which the termination date occurs and
(y) the date on which you begin other full time employment. If paying the
expenses, the Company will pay on or before the end of the second year following
the year in which your employment ends and if reimbursing you for expenses
incurred through that date, the Company will pay the expenses on or before the
end of the third year; and
          (iv) to the extent permitted by applicable law without violating any
nondiscrimination requirements, pay the employer-equivalent premiums for
continuation of health coverage under COBRA as they become due for the lesser of
such period as you and your qualified beneficiaries remain eligible for such
coverage and 12 months.
          (c) Change in Control. If, within 12 months following a Change in
Control (as defined below), your employment ends on a termination without Cause
or you resign for Position Diminishment, in addition to the compensation and
benefits described in Section 2(a) and (b) above, subject to the release
required under Section 2(f) and compliance with Exhibit A, the Company will
increase your severance under Section 2(b)(i) to 24 months of Reference
Compensation, increase the period of paid COBRA coverage (subject to the same
conditions as in Section 2(b)(iv)) to 18 months, and fully accelerate the
vesting and exercisability of any of your then outstanding equity compensation
(provided that if the acceleration would cause a distribution of shares of the
Company’s common stock at a time not permitted by Section 409A, the distribution
will be delayed until permitted by Section 409A). The severance will be paid in
a single lump sum within 10 days following the Release Effective Date, except to
the extent Section 3 provides otherwise.

- 2 -



--------------------------------------------------------------------------------



 



          (d) You must continue to comply with the covenants under Sections 4
and 5 below to continue to receive severance benefits.
          (e) Death or Disability. Your employment hereunder will terminate
immediately upon your death, or if the Board, based upon appropriate medical
evidence, determines you have become physically or mentally incapacitated so as
to render you incapable of performing your usual and customary material duties
even with a reasonable accommodation for a continuous period in excess of
180 days. Termination under this subsection is not covered by Section 2(b) or
2(c).
          (f) Release Requirement. The severance in Section 2(b) and 2(c) and
the acceleration described in Section 2(c) will occur only after and if you sign
a separation agreement and general release of claims on the form the Company
provides (releasing all releasable claims other than to payments under Section 2
or outstanding equity and including obligations to cooperate with the Company
and reaffirming your obligations under Sections 4 through 6) (the “Release”) and
any revocation period expires (the “Release Effective Date”) before the earlier
of the date the Company specifies or the 60th day following employment
termination. Notwithstanding the foregoing, if, in the context of a Change in
Control, the Board determines that the equity compensation will not exist after
the Change in Control event, the vesting and exercisability of equity
compensation will accelerate on or in connection with the Change in Control,
subject to your requirement to comply with the following provisions if you do
not sign the Release or it does not become irrevocable by the 60th day after
your employment ends. With respect to the continued vesting, you agree that,
within 10 days after receiving from the Company written notification that the
Compensation Committee has determined that you have received the benefits of
continued vesting but have failed to meet the Release requirement of this
Section 2(f), you will pay to the Company for each share of Company stock you
receive (or become vested in) under Section 3(c):
          (i) For stock options, the gain equaling the excess, if any, of the
fair market value on the exercise date (as determined under the applicable
equity incentive plan) of the shares received on exercise over the exercise
price paid for such shares, without regard to any market price increase or
decrease after exercise (or, if higher, the proceeds received on disposition of
the shares).
          (ii) For restricted stock units or equivalent equity, the fair market
value of the shares issued to you (or, if higher, the proceeds received on
disposition of the shares); and
          (iii) For any other form of award, such amount as the Compensation
Committee may determine, applying similar principles.
Payment is due in cash or cash equivalents within ten days after the
Compensation Committee provides notice to you that it is enforcing this Section.
Any equity awards not already vested or exercised will then be immediately
forfeited. Payment will be calculated on a gross basis, without reduction for
taxes or commissions. The Compensation Committee may, but is not required to,
accept retransfer of shares in lieu of cash payments. For purposes of this
recoupment, the Board will determine the fair market value in good faith using
either trading prices, deal prices, or other measures of value.
(g) Definitions.
          (i) Cause. For purposes of this Agreement, “Cause” means termination
of your employment because of (i) fraud; (ii) misrepresentation; (iii) theft or
embezzlement of assets of the Company; (iv) your conviction, or plea of guilty
or nolo

- 3 -



--------------------------------------------------------------------------------



 



contendere to any felony (or to a felony charge reduced to a misdemeanor), or,
with respect to your employment, to any misdemeanor (other than a traffic
violation), or your intentional violations of law involving moral turpitude;
(v) material failure to follow the Company’s conduct and ethics policies that
continues for 10 days after a written demand for your compliance that
specifically identifies the manner in which it is alleged you have not attempted
in good faith to comply; and/or (vi) your continued failure to attempt in good
faith to perform your duties as reasonably assigned by the Board to you for a
period of 60 days after a written demand for such performance that specifically
identifies the manner in which it is alleged you have not attempted in good
faith to perform such duties. The Company will not treat your termination of
employment with the Company as a termination for Cause for purposes of this
Agreement if the termination occurred because of any act or omission you
reasonably believed in good faith to have been in, or not opposed to, the
Company’s interests.
          (ii) Change in Control. For purposes of this Agreement, “Change in
Control” has the meaning ascribed to it in the Company’s 2008 Equity
Compensation Plan. Notwithstanding the foregoing, where required by
Section 409A, the Change in Control must also be an event described in Treas.
Reg. Section 1.409A-3(i)(5).
          (iii) Position Diminishment. For purposes of this Agreement, “Position
Diminishment” means: (i) a material reduction in your responsibilities, duties,
or authority, (ii) (ii) a relocation of your principal place of employment to a
location more than 50 miles from its then current location and that increases
the distance from your primary residence by more than 50 miles, or (iii) a
material reduction in your Base Salary, other than reductions that are generally
applicable to your peers as executive officers. You may only resign as a result
of a Position Diminishment if you (x) provide notice to the Company within
90 days following the initial existence of the condition constituting a Position
Diminishment that you consider the Position Diminishment to be grounds to
resign; (y) provide the Company a period of 30 days to cure the Position
Diminishment, and (z) actually cease employment, by the six month anniversary
following the effective date of the Position Diminishment, if the Position
Diminishment is not cured, within the 30-day cure period. If the Position
Diminishment follows a Change in Control, you may only resign for Position
Diminishment upon the further condition of your completion of a post-replacement
transition period of the shorter of 90 days or such period as the Board
requests.
          (iv) Reference Compensation. For purposes of this Agreement,
“Reference Compensation” means your monthly base salary multiplied by [1.50]
[1.55]
          (h) Further Effect of Termination on Board and Officer Positions. If
your employment ends for any reason, you agree that you will cease immediately
to hold any and all officer or director positions you then have with the Company
or any affiliate, absent a contrary direction from the Board (which may include
either a request to continue such service or a direction to cease serving upon
notice without regard to whether your employment has ended), except to the
extent that you reasonably and in good faith determine that ceasing to serve as
a director would breach your fiduciary duties to the Company or such affiliate.
You hereby irrevocably appoint the Company to be your attorney-in-fact to
execute any documents and do anything in your name to effect your ceasing to
serve as a director and officer of the Company and any affiliate, should you
fail to resign following a request from the Company to do so. A written
notification signed by a director or duly authorized officer of the Company that
any instrument, document or act falls within the authority conferred by this
subsection will be conclusive

- 4 -



--------------------------------------------------------------------------------



 



evidence that it does so. The Company will prepare any documents, pay any filing
fees, and bear any other expenses related to this section.
     3. Effect of Section 409A of the Code.
          (a) Six Month Delay. For purposes of this Agreement, a termination of
employment shall mean a “separation from service” as defined in Section 409A. If
and to the extent any portion of any payment, compensation or other benefit
provided to you in connection with your separation from service (as defined in
Section 409A) is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and you are a specified employee as defined
in Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in
accordance with its procedures, by which determination you hereby agree that you
are bound, such portion of the payment, compensation or other benefit will not
be paid before the earlier of (i) the day that is six months plus one day after
the date of separation from service (as determined under Section 409A) or
(ii) the tenth (10th) day after the date of your death (as applicable, the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date will be paid to you in a lump sum in the first payroll
period beginning after such New Payment Date (together with simple interest at
the short-term applicable federal rate in effect on the date your employment
ended), and any remaining payments will be paid on their original schedule.
          (b) General 409A Principles. For purposes of this Agreement, each
amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A or are paid
in a manner covered by Treas. Reg. Section 1.409A-1(b)(9)(iii) will not be
treated as deferred compensation unless applicable law requires otherwise.
Neither the Company nor you will have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. This Agreement is intended to comply with
the provisions of Section 409A and this Agreement will, to the extent
practicable, be construed in accordance therewith. Terms defined in this
Agreement will have the meanings given such terms under Section 409A if and to
the extent required to comply with Section 409A. In any event, the Company makes
no representations or warranty and will have no liability to you or any other
person, other than with respect to payments made by the Company in violation of
the provisions of this Agreement, if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to
Section 409A but not to satisfy the conditions of that section.
          (c) Expense Timing. Payments with respect to reimbursements of
business expenses will be made in the ordinary course of business and in any
case on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred. The amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year. The right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
     4. Confidentiality, Disclosure, and Assignment
          (a) Confidentiality. You will not, during or after the Employment
Term, publish, disclose, or utilize in any manner any Confidential Information
obtained while employed by the Company other than on the Company’s behalf. If
your employment with the Company ends, you will not, without the Company’s prior
written consent, retain or take away any drawing, writing, or other record in
any form containing any Confidential Information. For purposes of this
Agreement, “Confidential Information” means information or material of the
Company that is not generally available to or used by

- 5 -



--------------------------------------------------------------------------------



 



others unaffiliated with the Company, or the utility or value of which is not
generally known or recognized as standard practice, whether or not the
underlying details are in the public domain, including:
          (i) information or material relating to the Company and its business
as conducted or anticipated to be conducted; business plans; operations; past,
current or anticipated software, products or services; customers or prospective
customers; or research, engineering, development, manufacturing, purchasing,
accounting, or marketing activities;
          (ii) information or material relating to the Company’s inventions,
improvements, discoveries, “know-how,” technological developments, or
unpublished writings or other works of authorship, or to the materials,
apparatus, processes, formulae, plans or methods used in the development,
manufacture or marketing of the Company’s software, products or services;
          (iii) information on or material relating to the Company that when
received is marked as “proprietary,” “private,” or “confidential”;
          (iv) the Company’s trade secrets;
          (v) software of the Company in various stages of development,
including computer programs in source code and binary code form, software
designs, specifications, programming aids (including “library subroutines” and
productivity tools), interfaces, visual displays, technical documentation, user
manuals, data files and databases of the Company; and
          (vi) any similar information of the type described above that the
Company obtained from another party and that the Company treats as or designates
as being proprietary, private or confidential, whether or not owned or developed
by the Company.
Notwithstanding the foregoing, “Confidential Information” does not include any
information that is properly published or in the public domain; provided,
however, that information that is published by or with your aid outside the
scope of employment or contrary to the requirements of this Agreement will not
be considered to have been properly published, and therefore will not be in the
public domain for purposes of this Agreement.
          (b) Business Conduct and Ethics. During your employment with the
Company, you will not engage in any activity that may conflict with the
Company’s interests, and you will comply with the Company’s policies and
guidelines pertaining to business conduct and ethics.
          (c) Disclosure. You will disclose promptly in writing to the Company
all inventions, discoveries, software, writings and other works of authorship
that you conceived, made, discovered, or wrote jointly or singly on Company time
or on your own time during the period of your employment by the Company,
provided that the invention, improvement, discovery, software, writing or other
work of authorship is capable of being used by the Company in the normal course
of business, and all such inventions, improvements, discoveries, software,
writings and other works of authorship shall belong solely to the Company.
          (d) Instruments of Assignment. You will sign and execute all
instruments of assignment and other papers to evidence vestiture of your entire
right, title and interest in such inventions,

- 6 -



--------------------------------------------------------------------------------



 



improvements, discoveries, software, writings or other works of authorship in
the Company, at the Company’s request and expense, and you will do all acts and
sign all instruments of assignment and other papers the Company may reasonably
request relating to applications for patents, patents, copyrights, and the
enforcement and protection thereof. If you are needed, at any time, to give
testimony, evidence, or opinions in any litigation or proceeding involving any
patents or copyrights or applications for patents or copyrights, both domestic
and foreign, relating to inventions, improvements, discoveries, software,
writings or other works of authorship you conceived, developed or reduced to
practice, you hereby agree to do so, and if your employment ends, the Company
will pay you at an hourly rate mutually agreeable to the Company and you, plus
reasonable traveling or other expenses, subject to Section 3(c) of this
Agreement.
          (e) Additional Post-Employment Provisions. When your employment ends,
you must (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) if such property is owned or exclusively used by the Company;
(y) immediately destroy, delete, or return to the Company, at the Company’s
option, all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in your possession
or control (including any of the foregoing stored or located in your office,
home, laptop or other computer, whether or not Company property) that contain
Confidential Information or otherwise relate to the business of the Company,
except that you may retain only those portions of any personal notes, notebooks
and diaries that do not contain Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which you are or become aware to the extent
such information is in your possession or control. Notwithstanding anything
elsewhere to the contrary, you may retain (and not destroy) (x) information
showing your compensation or relating to reimbursement of expenses that you
reasonably believe are necessary for tax purposes and (y) copies of plans,
programs, policies and arrangements of, or other agreements with, the Company
addressing your compensation or employment or termination thereof.
          (f) Survival. The obligations of this Section 4 (except for
Section 4(b)) will survive the expiration or termination of this Agreement and
your employment.
     5. Non-Competition, Non-Recruitment, and Non-Disparagement.
          (a) General. The Parties recognize and agree that (a) you are becoming
a senior executive of the Company, (b) you will receive substantial amounts of
the Company’s Confidential Information, (c) the Company’s business is conducted
on a worldwide basis, and (d) provision for non-competition, non-recruitment and
non-disparagement obligations by you is critical to the Company’s continued
economic well-being and protection of the Company’s Confidential Information. In
light of these considerations, this Section 5 sets forth the terms and
conditions of your obligations of non-competition, non-recruitment, and
non-disparagement during and subsequent to the termination of this Agreement
and/or the cessation of your employment for any reason.
          (b) Non-Competition.
          (i) Unless the Company waives or limits the obligation in accordance
with Section 5(b)(ii), you agree that during employment and for 12 months
following your cessation of employment for any reason (the “Noncompete Period”),
you will not directly or indirectly, alone or as a partner, officer, director,
shareholder or employee of any other firm or entity, engage in any commercial
activity in competition with any part of the Company’s business as conducted as
of the date of such termination of employment or with any part of the Company’s
contemplated business with respect to

- 7 -



--------------------------------------------------------------------------------



 



which you have Confidential Information. For purposes of this clause (i),
“shareholder” does not include beneficial ownership of less than 5% of the
combined voting power of all issued and outstanding voting securities of a
publicly held corporation whose stock is traded on a major stock exchange. Also
for purposes of this clause (i), “the Company’s business” includes business
conducted by the Company, its subsidiaries, or any partnership or joint venture
in which the Company directly or indirectly has ownership of at least one third
of the voting equity. The Noncompete Period will be further extended by any
period of time during which you are in violation of Section 5(b). For purposes
of this Section 5, competitors of the Company currently include but are not
limited to comScore, Inc., GfK AG, The Nielsen Company B.V., Rentrak
Corporation, and WPP PLC.
          (ii) At its sole option the Company may, by written notice to you at
any time within the Noncompete Period, waive or limit the time and/or geographic
area in which you cannot engage in competitive activity.
          (iii) During the Noncompete Period, before accepting employment with
or agreeing to provide consulting services to, any firm or entity that offers
competitive products or services, you must give 30 days’ prior written notice to
the Company. Such written notice must be sent by certified mail, return receipt
requested (attention: Office of the Chief Legal Officer with a required copy to
the Chair of Compensation Committee), must describe the firm or entity and the
employment or consulting services to be rendered to the firm or entity, and must
include a copy of the written offer of employment or engagement of consulting
services. The Company must respond or object to such notice within 30 days after
receipt, and the absence of a response will constitute acquiescence or waiver of
the Company’s rights under this Section 5.
          (c) Non-Recruitment. During employment and for a period of 12 months
following cessation of employment for any reason, you will not initiate or
actively participate in any other employer’s recruitment or hiring of the
Company’s employees.
          (d) Non-Disparagement. You will not, during employment or after the
termination or expiration of this Agreement, make disparaging statements, in any
form, about the Company, its officers, directors, agents, employees, products or
services that you know, or have reason to believe, are false or misleading.
          (e) Enforcement. If you fail to provide notice to the Company under
Section 5(b)(iii) and/or in any way violate your obligations under Section 5,
the Company may enforce all of its rights and remedies provided to it under this
Agreement, or in law and in equity, without the requirement to post a bond,
including without limitation ceasing any further payments to you under this
Agreement.
          (f) Survival. The obligations of this Section 5 survive the expiration
or termination of this Agreement and your employment.
     6. Clawback.
          (a) If the Board determines, in its reasonable discretion, that you
engaged in fraud or misconduct as a result of which or in connection with which
the Company is required to or decides to restate its financials, the Board may,
in its sole discretion, impose any or all of the following:

- 8 -



--------------------------------------------------------------------------------



 



          (i) Immediate expiration of any then outstanding equity compensation,
whether vested or not, if granted within the first 12 months after issuance or
filing of any financial statement that is being restated (the “Recovery
Measurement Period”);
          (ii) As to any exercised portion of any stock options (to the extent,
during the Recovery Measurement Period, the options are granted, vest, are
exercised, or the purchased shares are sold), prompt payment to the Company of
any Option Gain. For purposes of this Agreement, the “Option Gain” per share you
received on exercise of an option is the spread between the closing price on the
date of exercise and the exercise price you paid and comparable rules will apply
in the case of stock appreciation rights;
          (iii) Payment or transfer to the Company of any Stock Gain from
restricted stock, restricted stock units, or other similar forms of
compensation, where the “Stock Gain” consists of the greatest of (i) the value
of the applicable shares when you received them within the Recovery Measurement
Period, (ii) the value of such shares received during the Recovery Measurement
Period, as determined on the date of the request by the Compensation Committee
to repay or transfer under the provisions below, (iii) the gross (before tax)
proceeds you received from any sale of any such shares during the Recovery
Measurement Period, and (iv) if transferred without sale during the Recovery
Measurement Period, the value of such shares when so transferred; and/or
          (iv) Repayment of any bonuses paid during the Recovery Measurement
Period.
          (b) In addition to the foregoing, following an accounting restatement
due to material noncompliance with any financial reporting requirements under
securities laws, you agree to repay any incentive-based compensation (including
any bonuses and equity compensation) paid during the three-year period preceding
the date that the Company is required to prepare the accounting restatement
which bonuses or equity compensation were based on the erroneous data. For
purposes of this provision, the clawback is calculated as the excess amount paid
on the basis of the restated results. The parties agree that this requirement
will be applied as provided under the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Dodd-Frank”), and you agree that the Company may amend this
Section 6 without your further consent if required to conform to Dodd-Frank.
          (c) The remedies under this Section 6 are in addition to any other
remedies that the Company may have available in law or equity. Payment is due in
cash or cash equivalents within 10 days after the Board provides notice to you
that it is enforcing this clawback. Payment will be calculated on a gross basis,
without reduction for taxes. The Company may, but is not required to, accept a
retransfer of Company stock in lieu of some or all of the payment, the value of
which stock shall be deemed to be the fair market value of such shares on the
date of the retransfer.
          (d) Survival. The obligations of this Section 6 survive the expiration
or termination of this Agreement and your employment.
     7. Miscellaneous.
          (a) Notices. All notices, demands, requests or other communications
required or permitted to be given or made hereunder must be in writing and must
be delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

- 9 -



--------------------------------------------------------------------------------



 



         
 
   If to the Company:   Arbitron Inc.
Office of Chief Legal Officer
9705 Patuxent Woods Drive
Columbia, MD 21046
 
       
 
   If to you:   At your last address on file with the Company

or to such other address as either party may designate in a notice to the other.
Each notice, demand, request or other communication that is given or made in the
manner described above will be treated as sufficiently given or made for all
purposes three days after it is deposited in the U.S. certified mail, postage
prepaid, acceptance confirmation or at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the answer back or the
affidavit of messenger being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.
          (b) No Mitigation/No Offset. You are not required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor will any such benefits be reduced by any
earnings or benefits that you may receive from any other source. The amounts
payable hereunder will not be subject to setoff, counterclaim, recoupment,
defense or other right which the Company may have against you or others.
Notwithstanding any other provision of this Agreement, any sum or sums paid
under this Agreement will be in lieu of any amounts to which you may otherwise
be entitled under the terms of any severance plan, policy, program, agreement or
other arrangement sponsored by the Company or an affiliate of the Company.
          (c) Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING ARISING IN WHOLE OR IN PART UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE RELEASE IT CONTEMPLATES, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, THE PARTIES AGREE THAT ANY PARTY MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY
IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS RELEASE OR TO ANY OF
THE MATTERS CONTEMPLATED UNDER THIS AGREEMENT, RELATING TO YOUR EMPLOYMENT, OR
COVERED BY THE CONTEMPLATED RELEASE.
          (d) Severability. Each provision of this Agreement must be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.

- 10 -



--------------------------------------------------------------------------------



 



          (e) Assignment. This Agreement will be binding upon and will inure to
the benefit of your heirs, beneficiaries, executors and legal representatives
upon your death and this Agreement will be binding upon any legal successor of
the Company. Any legal successor of the Company will be treated as substituted
for the Company under the terms of this Agreement for all purposes. You
specifically agree that any assignment may include rights under the restrictive
covenants of Sections 4 and 5. As used herein, “successor” will mean any person,
firm, corporation or other business entity that at any time, whether by purchase
or merger or otherwise, directly or indirectly acquires all or substantially all
of the assets or business of the Company.
     None of your rights to receive any form of compensation payable under this
Agreement will be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon your death or as
provided in Section 7(h) hereof. Any attempted assignment, transfer, conveyance
or other disposition (other than as aforesaid) of any interest in your rights to
receive any form of compensation hereunder will be null and void; provided,
however, that notwithstanding the foregoing, you will be allowed to transfer
vested shares subject to stock options or the vested portion of other equity
awards (other than incentive stock options within the meaning of Section 422 of
the Code) consistent with the rules for transfers to “family members” as defined
in Securities Act Form S-8 to the extent permitted under the terms of the
awards.
          (f) No Oral Modification, Cancellation or Discharge. This Agreement
may only be amended, canceled or discharged in writing signed both by you and
the Chair of the Compensation Committee.
          (g) Other Agreements. You hereby represent that your performance of
all the terms of this Agreement and the performance of your duties as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by you in
confidence or in trust prior to your employment with the Company and that you
will not disclose to the Company or induce the Company to use any confidential
or proprietary information, knowledge or material belonging to any previous
employer or others. You also represent that you are not a party to or subject to
any restrictive covenants, legal restrictions, policies, commitments or other
agreements in favor of any entity or person that would in any way preclude,
inhibit, impair or limit your ability to perform your obligations under this
Agreement, including non-competition agreements or non-solicitation agreements,
and you further represent that your performance of the duties and obligations
under this Agreement does not violate the terms of any agreement to which you
are a party. You agree that you will not enter into any agreement or commitment
or agree to any policy that would prevent or hinder your performance of duties
and obligations under this Agreement.
          (h) Survivorship. The respective rights and obligations of the Company
and you hereunder will survive any termination of your employment to the extent
necessary to the intended preservation of such rights and obligations.
          (i) Beneficiaries. You will be entitled, to the extent applicable law
permits, to select and change the beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder upon your death by giving the Company
written notice thereof in a manner consistent with the terms of any applicable
plan documents. If you die, severance then due or other amounts due hereunder
will be paid to your designated beneficiary or beneficiaries, or, if none are
designated or none survive you, your estate.
          (j) Withholding. The Company will be entitled to withhold, or cause to
be withheld, any amount of federal, state, city or other withholding taxes or
other amounts either required by law or authorized by you with respect to
payments made to you in connection with your employment.

- 11 -



--------------------------------------------------------------------------------



 



          (k) Company Policies. References in the Agreement to Company policies
and procedures are to those policies as they may be amended from time to time by
the Company.
          (l) Governing Law. This Agreement must be construed, interpreted, and
governed in accordance with the laws of Maryland, without reference to rules
relating to conflicts of law.
          (m) Entire Agreement. This Agreement and any documents referred to
herein represent the entire agreement of the Parties and will supersede any and
all previous contracts, arrangements or understandings between the Company and
you.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and you have hereunto set your hand, as of the dates below.

          ARBITRON INC.:    
 
       
By:
       
 
 
 
Name
Title    
 
        EXECUTIVE:    
 
       
 
 
 
Name    

- 12 -